               Case 1:21-cv-03604 Document 1 Filed 04/22/21 Page 1 of 12




UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – –X

IVY COACH, INC.,                                                 : Index No.   1:21-cv-3604
                                         Plaintiff,              :
                           against                               : COMPLAINT
LEHREN EDUCATION, LLC,                                           : JURY TRIAL DEMANDED
                                         Defendant.              :
 – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – –X


         Plaintiff Ivy Coach, Inc. (“Plaintiff” or “Ivy Coach”), by and through its attorneys,

Scoolidge Peters Russotti & Fox, LLP, for its Complaint against defendant Lehren Education,

LLC (“Defendant” or “Lehren”), alleges, on knowledge as to its own actions, and otherwise on

information and belief, as follows:

                                        PRELIMINARY STATEMENT

         1.        Plaintiff Ivy Coach and Defendant Lehren offer similar services in consulting

with families to navigate the university admissions process. Ivy Coach and Lehren both rely in

large part on their digital presence for their brand identity and to market their services to new

clients. Ivy Coach spends substantial time, effort, and expense in developing its own content to

add substance to its online presence, and as relevant here it produces its own website copy.

Lehren, on the other hand, does not generate all of its own content and, as relevant here, in or

around May 2019, Lehren copied significant portions of Ivy Coach’s content from a page

explaining the benefits of using an admissions consultant, such as Ivy Coach. To the extent that

Lehren’s clients viewed its website content before making a decision to engage Lehren, fees

from such clients are attributable in part to Ivy Coach’s infringed content. Ivy Coach now brings
             Case 1:21-cv-03604 Document 1 Filed 04/22/21 Page 2 of 12




this action seeking injunctive and monetary relief for Lehren’s intentional infringement of Ivy

Coach’s copyright in Ivy Coach’s website copy (the “Copyrighted Work”).

                                  JURISDICTION AND VENUE

        2.     This Court has subject matter jurisdiction over this action pursuant to the

Copyright Act, 17 U.S.C. § 101 et seq., 28 U.S.C § 1331, and § 1338(a).

        3.     This Court has personal jurisdiction over Defendant Lehren because it does

business in New York, and has projected itself into in this Judicial District by targeting its

services to people seeking admission at Universities in the Manhattan area, and because it

conducts systematic and continuous business in this District in soliciting and engaging New

York families seeking admissions consulting services.

        4.     Venue is proper in the United States District Court for the Southern District of

New York pursuant to 28 U.S.C §§ 1391 and/or 1400(a). Upon information and belief,

Defendant Lehren and/or its agents may be found in this district and/or have principal places of

business in this district and/or a substantial part of the acts of infringement complained of herein

occurs or has occurred in this district.

                                             PARTIES

        5.     Plaintiff Ivy Coach is a Florida corporation that is incorporated in Florida and,

during the timeframe relevant hereto, had its principal place of business in New York, New

York.

        6.     Defendant Lehren is a Michigan limited liability company formed under the laws

of Michigan and does business in Rochester Hills, Michigan.




                                                  2
            Case 1:21-cv-03604 Document 1 Filed 04/22/21 Page 3 of 12




                                              FACTS

A.     Plaintiff Ivy Coach and its Copyrighted Work

       7.      Ivy Coach’s principal Beverly Taylor founded Ivy Coach in 1992 to assist

families seeking to craft the best quality application materials for the university admissions

process. Many families and students seek out consultants with experience in university

admissions to get a higher quality of assistance than is typically provided by high school

counselors. Ivy Coach and its personnel guide university applicants through the process of

selecting target schools and preparing the best possible essays and other materials.

       8.      Families seeking services from consultants like Ivy Coach do not necessarily need

admissions consulting services and an important factor in Ivy Coach’s business development is

value perception. That is, Ivy Coach and its competitors have a need to explain to potential

clients why paying an admissions consultant is valuable for the purpose of achieving the clients’

desired university admissions outcome. Accordingly, Ivy Coach and its competitors, such as

Lehren, maintain websites with content that describes what they do, how, and why, and the value

of the services they provide.

       9.      In or around 2014, Ms. Taylor wrote copy for Ivy Coach’s website describing the

benefits of using an admissions consultant:




                                                 3
             Case 1:21-cv-03604 Document 1 Filed 04/22/21 Page 4 of 12




       10.     Ms. Taylor and Ivy Coach promptly registered the Copyrighted Work with the

United States Copyright Office on or around December 11, 2014. As a result, Plaintiff owns any

and all copyright rights in the Copyrighted Work. A true and correct copy of the registration


                                                4
              Case 1:21-cv-03604 Document 1 Filed 04/22/21 Page 5 of 12




certificate for the Copyrighted Work bearing the Registration Number TXu 1-934-645 is

attached hereto as Exhibit 1.

        11.    The Copyrighted Work is wholly original, and Plaintiff is the exclusive owner of

all right, title, and interest, including all rights under the Copyright Act, in the Copyrighted

Work.

        12.    Ivy Coach has displayed the Copyrighted Work on its website continuously since

2014. The Copyrighted Work has been instrumental in shaping potential clients’ perception of

value and expectations about Ivy Coach’s admissions consulting services. Indeed, much of Ivy

Coach’s business comes from individuals searching online for information about the value of an

admissions consultant. Ivy Coach’s webpage featuring the Copyrighted Work displays a

copyright notice indicating that Ivy Coach is the owner of all rights in the work.

B.      Defendant Lehren’s Infringing Conduct

        13.    Like Ivy Coach, Lehren is engaged in performing admissions consulting services

and uses a website to advertise its services.

        14.    In or around mid-2020, Ivy Coach became aware that Lehren had used large

portions of the Copyrighted Work for copy on Lehren’s website. Specifically, Lehren copied the

following portions, boxed in red below (“the Infringing Work”):




                                                  5
Case 1:21-cv-03604 Document 1 Filed 04/22/21 Page 6 of 12




                            6
             Case 1:21-cv-03604 Document 1 Filed 04/22/21 Page 7 of 12




       15.     On information and belief, Defendant Lehren viewed Ivy Coach’s Copyrighted

Work for the purpose of either saving money on content production or copying what was proven

to be successful by Ivy Coach, and intentionally copied and made a derivative work of the

Copyrighted Work to create the Infringing Work. That the Defendant copied Ivy Coach’s

Copyrighted Work when it created the Infringing Work is evidenced by the verbatim copying of

entire paragraphs, which cannot possibly be explained other than as a result of copying and

Lehren’s access to the Copyrighted Work as a result of its ready availability on Ivy Coach’s

website.

       16.     Lehren copied the Copyrighted Work without Ivy Coach’s authorization, consent,

or knowledge, and without any remuneration to Ivy Coach.

       17.     As can be seen from viewing and comparing the content screenshots above, about

90% of the Infringing Work is identical to the Copyrighted Work. The entire purpose of the

section on Ivy Coach’s website is to make a case for the value proposition of hiring an


                                                7
                 Case 1:21-cv-03604 Document 1 Filed 04/22/21 Page 8 of 12




admissions consultant, and Lehren, by copying nearly all of the content identically and adding a

similar page to its site, has used Ivy Coach’s original writings for no charge.

        18.       Since the Defendant copied the Copyrighted Work to create the Infringing Work,

it has relied on that content, in part, to establish itself as a knowledgeable and professional

organization in the admissions consulting space. The same potential clients that looked at Ivy

Coach’s website in making a decision about which firm to hire may have looked at Lehren’s site

and found Ivy Coach’s stolen content to be reassuring and logical and then decided to hire

Lehren based in part on the impression created by the content. At least some, and perhaps many,

potential clients in Manhattan viewed the respective content of both Ivy Coach and Lehren, and

thus Ivy Coach was harmed in New York, and in this District, by losing clients due to Lehren’s

infringement and unfair competition.

        19.       On August 16, 2020, Ivy Coach sent a cease-and-desist letter to the Defendant

objecting to the Defendant’s use of Ivy Coach’s content in the Infringing Work. Ivy Coach

pointed out that Lehren’s own website includes an honor code that would seem to be violated by

Lehren’s copying: “I promise to be honest, honest to myself first, then to the outside world. I will

not lie or purposely twist the facts. I will not be lazy to write essays for students...” Attached

hereto as Exhibit 2 is a true and correct copy of the cease-and-desist letter from Ivy Coach to

Lehren.

        20.       To date, Ivy Coach has received no response to its cease-and-desist letter and,

after reasonable inquiry, has no evidence that Defendant has complied with the demands set out

in the letter.

        21.       As a result of Defendant’s actions described above, Plaintiff Ivy Coach has been

directly damaged, and is continuing to be damaged, by the unauthorized reproduction and public
                                                   8
                Case 1:21-cv-03604 Document 1 Filed 04/22/21 Page 9 of 12




display of the Infringing Work. Defendant has never accounted to or otherwise paid Ivy Coach

for its use of the Copyrighted Work.

          22.    Defendant Lehren’s acts are causing, and unless restrained, will continue to cause

damage and immediate irreparable harm to Plaintiff Ivy Coach for which Ivy Coach has no

adequate remedy at law.

                                           COUNT ONE
                                       Copyright Infringement
                                          (17 U.S.C. § 501)

          23.    Plaintiff repeats and realleges the paragraphs set forth above as if fully set forth

herein.

          24.    The Copyrighted Work is an original literary work containing copyrightable

subject matter for which copyright protection exists under the Copyright Act, 17 U.S.C. § 101,

et. seq. Plaintiff is the exclusive owner of rights under copyright in and to the Copyrighted Work.

Plaintiff owns a valid copyright registration for the Copyrighted Work, attached as Exhibit 1.

          25.    Through Defendant Lehren’s conduct alleged herein, including Defendant’s

reproduction and public display of the Infringing Work, which is copied from and/or derivative

of, and substantially similar to Plaintiff’s Copyrighted Work, without Plaintiff’s permission,

Defendant has directly infringed Plaintiff's exclusive rights in the Copyrighted Work in violation

of Section 501 of the Copyright Act, 17 U.S.C. § 501.

          26.    On information and belief, Defendant’s infringing conduct alleged herein was and

continues to be willful and with full knowledge of Plaintiff’s rights in the Copyrighted Work,

and has enabled Defendant illegally to obtain profit therefrom.

          27.    As a direct and proximate result of Defendant’s infringing conduct alleged herein,

Plaintiff has been harmed and is entitled to damages in an amount to be proven at trial. Pursuant


                                                   9
              Case 1:21-cv-03604 Document 1 Filed 04/22/21 Page 10 of 12




to 17 U.S.C. § 504(b), Plaintiff is also entitled to recovery of Defendant’s profits attributable to

Defendant’s infringing conduct alleged herein, and an accounting of and a constructive trust with

respect to such profits.

        28.     Alternatively, Plaintiff is entitled to the maximum statutory damages pursuant to

17 U.S.C. § 504(c), in the amount of $150,000 for Defendant’s infringing conduct, and for such

other amount as may be proper pursuant to 17 U.S.C. § 504(c).

        29.     Plaintiff further is entitled to its attorneys’ fees and costs pursuant to 17 U.S.C. §

505.

        30.     As a direct and proximate result of the Defendant’s infringing conduct alleged

herein, Plaintiff has sustained and will continue to sustain substantial, immediate, and irreparable

injury, for which there is no adequate remedy at law. On information and belief, unless

Defendant's infringing conduct is enjoined by this Court, Defendant will continue to infringe the

Copyrighted Work. Plaintiff therefore is entitled to permanent injunctive relief restraining and

enjoining Defendant’s ongoing infringing conduct.

        WHEREFORE, Plaintiff requests judgment against Defendant as follows:

        A. That Defendant has violated Sections 501 of the Copyright Act (17 U.S.C. § 501).

        B. Granting an injunction permanently enjoining the Defendant, its employees, agents,

officers, directors, attorneys, successors, affiliates, subsidiaries, and assigns, and all of those in

active concert and participation with any of the foregoing persons and entities who receive actual

notice of the Court’s order by personal service or otherwise, from continuing to use the

Infringing Work in its marketing and advertising materials.

        C.      That Defendant be ordered to provide an accounting of Defendant’s profits

attributable to Defendant’s infringing conduct, including Defendant’s profits from sales


                                                   10
              Case 1:21-cv-03604 Document 1 Filed 04/22/21 Page 11 of 12




associated with the Infringing Work and any products, works, or other materials that include,

copy, are derived from, or otherwise embody the Copyrighted Work.

       D.       That Defendant be ordered to destroy or delete all materials in Defendant’s

possession, custody, or control used by Defendant in connection with Defendant’s infringing

conduct, including without limitation all files containing the Infringing Work and any products

and works that embody any reproduction or other copy or colorable imitation of the Copyrighted

Work, as well as all means for manufacturing them.

       E.       Awarding Plaintiff:

       i.       Defendant’s profits obtained as a result of Defendant’s infringing conduct,

including but not limited to all profits from clients who viewed the Infringing Work prior to

making a decision to engage Lehren and any products, works, or other materials that include,

copy, are derived from, or otherwise embody the Infringing Work or the Copyrighted Work, or

in the Court’s discretion, such amount as the Court finds to be just and proper;

       ii.      damages sustained by Plaintiff as a result of Defendant’s infringing conduct, in an

amount to be proven at trial;

       iii.     should Plaintiff so elect, statutory damages pursuant to 17 U.S.C. § 504(c) instead

of actual damages or profits; and

       iv.      Plaintiff’s reasonable attorneys’ fees and costs pursuant to 17 U.S.C. § 505.

       F.       Awarding Plaintiff interest, including pre-judgment and post-judgment interest,

on the foregoing sums.

       G.       Awarding such other and further relief as the Court deems just and proper.




                                                 11
           Case 1:21-cv-03604 Document 1 Filed 04/22/21 Page 12 of 12




Dated: April 22, 2021

                                            Respectfully submitted,
                                            SCOOLIDGE PETERS RUSSOTTI & FOX, LLP

                                            By:_/s/ Peter Scoolidge_____________
                                            Peter Scoolidge (PS7107)
                                            peter@sprfllp.com
                                            2 Park Avenue - 20th Floor
                                            New York, NY 10016
                                            (212) 729-7708
                                            Attorneys for Plaintiff Ivy Coach, Inc.




                                       12
